Citation Nr: 0826968	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1984.  The veteran died in March 1998 and the 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran's death in November 2003 was due solely to 
amyotrophic lateral sclerosis (ALS).

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  ALS was not present in service or until years thereafter 
and was not etiologically related to service.


CONCLUSION OF LAW

The cause of the veteran's death, ALS, was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letter 
mailed in November 2004, prior to its initial adjudication of 
this claim.

Although the appellant has not been provided notice with 
respect to the effective-date element of the claim, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  Consequently, no effective 
date will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

The Board also notes that all available evidence has been 
obtained in this case.  The Board is aware that the RO has 
been unable to obtain service medical records of the veteran.  
November 2004 correspondence from the service department 
indicates that the veteran's records were charged out in 
August 1999 and were not returned.  In December 2004, a 
letter was sent to the service department seeking to 
ascertain the whereabouts of the veteran's missing service 
medical records.  A second written request was submitted in 
September 2005.  In June 2006, the appellant was requested to 
provide additional information, including dates and location, 
regarding in-service treatment.  She was also requested to 
provide records and statements from service medical 
personnel, as well as statements from individuals he knew 
during service.  Apart from submitting a compact disc with 
the veteran's service personnel records and his enlistment 
examination report, however, the appellant has provided no 
such information or evidence.

Given the efforts of the RO and the absence of additional 
information or documentation from the appellant, it is clear 
that additional efforts to obtain service medical records 
would be futile.

Other than some of the veteran's service medical records, the 
appellant has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and non 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
ALS becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within a period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against this association.  38 U.S.C.A. § 
1116(b)(3).

ALS is not among the diseases specified in 38 U.S.C.A. § 
1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between the exposure of humans to 
an herbicide agent and the occurrence of ALS in humans.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Certificate of Death indicates that the veteran died in 
March 1998 as a result of ALS.  No other condition was 
certified as an immediate or contributory cause of death and 
the interval between the onset of ALS and death was said to 
be three years.

The appellant contends that the veteran's exposure to 
herbicides while serving in the Republic of Vietnam caused 
his ALS.  Furthermore, she contends that service medical 
records would show an onset of this disability during 
service, if they were not lost.

The only service medical record available is the veteran's 
enlistment examination report and it is negative for ALS.  
Service personnel records include records of periodic 
evaluations from July 1975 to April 1980 that describe the 
veteran as physically fit, capable of passing a fitness test, 
and involved in golf and baseball.  The veteran's Department 
of Defense form 214 (DD-214) describes service in the 
Republic of Vietnam during the Vietnam Era, specifically from 
March 1969 to January 1970.

Private medical records from August 1995 describe an 
increasing array of neurological symptoms, with a noted 
weakness in handgrip beginning in February 1995.  The veteran 
was diagnosed with ALS at that time.

There is no post-service medical evidence suggesting that the 
ALS was present in service or until many years thereafter, or 
suggesting that ALS was etiologically related to service, to 
include herbicide exposure.

As noted above, ALS is not one of the diseases subject to 
presumptive service connection on the basis of exposure to 
Agent Orange because the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between the exposure of humans to 
an herbicide agent and the occurrence of ALS in humans.

The appellant's contentions are the only evidence indicating 
there is a relationship between the veteran's active duty and 
his cause of death.  While the appellant might sincerely 
believe that the veteran's exposure to herbicides caused his 
death, as a lay person, she is not competent to provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Her contentions that 
the veteran's ALS had its onset during active duty are not 
persuasive either, as the medical evidence of record shows 
that the disease was initially diagnosed in August 1995 and 
that veteran gave a history of initially noticing pertinent 
symptomatology in February 1995, more than 10 years following 
his discharge from service.  

For the reasons discussed above, the Board concludes that a 
clear preponderance of the evidence establishes that the 
veteran's death was unrelated to his active service.  
Accordingly, this claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


